Title: From Thomas Jefferson to Caspar Wistar, 26 October 1808
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir
                     
                     Washington Oct. 26. 08.
                  
                  My friend mr Thomas Digges of Warburton whom you met here the first evening I had the pleasure of seeing you here, being about to send his two nephews, mr Fitzgerald & mr Carroll to Philadelphia for the study of medecine, wishes for the benefit of some information or counsel from you on their subject. apprehensive that the momentary view you had of him here may not sufficiently justify his request, he has engaged me as an auxiliary in the sollicitation. I do this with pleasure as well from friendship for him as to be useful to the young gentlemen whose fortunes through life are to depend on being well advised in it’s beginning. I salute you ever with friendship & respect.
                  
                     Th: Jefferson
                     
                  
               